OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
F

                  Uwast ia pour opinion about this matbert”
              opinion10. a-23884 of thh departme& holds tlmt
    it is dhoretionarf vith the ooml~~iowrat   oowt ai3to
    vhether or not they rhnll fumlmh rultnble oifioes, f'urni-
    twe, &atioaaryandblankm ~eo~wary     3.~ the performawe  of
    the duties of the county attorney. We emaloes herevS.tha
    ao~f of mid apiaioa.

                  It   la   the    opMoa      of     thh      departaent   that you have
    aorreotly     antmeW          the above        qwsttaa.




                                  APPROVEDDEC 18, 1940
    WtlrlAW
    mNcuriruR?I
                                  ATTORNPP GKXX?AitOF T;;AS